EXHIBIT 10.11
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Agreement is between Atmel Corporation (“Employer”), and Robert G.
McConnell (“Employee”) (collectively, “Parties”).
RECITALS
     Employee was previously employed by Employer as Vice President and General
Manager of the Radio Frequency/Wireless Business Unit (“Prior Position”).
Employee is currently employed by Employer as Vice President, Special Projects
(“Current Position”).
     Employer and Employee mutually agreed that Employee resign from his Prior
Position as of May 5, 2008 (“Position Resignation Date”) and have mutually
agreed that Employee will resign from his employment with Employer as of
March 31, 2009 (“Employment Resignation Date”) in accordance with the terms of
this Agreement.
     ACCORDINGLY, the Parties agree as follows:
     1. Continuation Period.
          (a) Compensation and Benefits. Employer shall continue to employ
Employee from the Effective Date through the earlier of the Employment
Resignation Date or, if terminated for Cause as defined below, the termination
date (“Continuation Period”). During this Continuation Period, (i) Employer
shall continue to compensate Employee at his current base salary; and
(ii) Employer shall continue to provide Employee with his current benefits, as
modified by this Agreement and as they may be modified in accordance with
standard Employer policy.
          (b) Bonus. Employee shall be eligible for his 2008 normal bonus based
on the factors in the 2008 Atmel Executive Bonus Plan, including without
limitation Employee’s performance in regard to facilitating the sale of
Employer’s chip manufacturing facility in Heilbronn, Germany. Employee shall not
be eligible for any bonus for 2009.
          (c) Duties. Effective as of the Position Resignation Date, Employee
understands and agrees that he no longer has the duties or responsibilities of
his Prior Position. For the balance of the Continuation Period, Employee shall
perform obligations created by this Agreement as well as such duties as may
reasonably be assigned by the CEO of Employer, including without limitation
assisting with the sale of Employer’s chip manufacturing facility in Heilbronn,
Germany. Employee shall be permitted reasonably to use work time to look for
another position. Unless directed otherwise by the CEO of Employer, Employee
shall not be required to supervise any employees other than Andreas Berger, whom
he shall continue to supervise until the completion of the sale of Employer’s
chip manufacturing facility in Heilbronn, Germany.
          (d) Title. Effective as of the Position Resignation Date, Employee’s
title shall be Vice President, Special Projects.

 



--------------------------------------------------------------------------------



 



          (e) Relocation.
               (i) On or prior to November 1, 2008, Employee shall relocate from
Heilbronn, Germany to his former residence in Kirkland, Washington (the
“Relocation”) and shall work from home or at Employer’s headquarters in San
Jose, California as directed by the CEO of Employer.
               (ii) Employer shall provide Employee the “relocation package”
specified in the letter agreement between Employer and Employee dated July 17,
2007 and attached as Exhibit A (“Letter Agreement”). Notwithstanding the
foregoing, Employer shall have no obligation to provide said relocation package
if Employed resigns on or prior to the Relocation or if Employer terminates
Employee for Cause prior to the Relocation.
               (iii) As of the earlier of (A) the date of the Relocation, and
(B) November 1, 2008, the following benefits set forth in the Letter Agreement
shall cease: payment of housing costs, company car, and round trip tickets from
Germany to the U.S. for Employee’s spouse (other than for the Relocation). In
addition, the commitment in the Letter Agreement to endeavor to find Employee a
comparable position at the end of his international assignment is superseded by
the provisions of this Agreement.
          (f) Tax Equalization. Provided that Employer does not terminate
Employee for Cause and that Employee does not resign prior to the Employment
Resignation Date, Employer shall provide Employee the professional tax advice
and tax equalization described in the Letter Agreement for tax year 2008.
Employer shall have no obligation to provide such tax advice or equalization for
tax year 2009, unless and to the extent that Employer’s payment of taxes to
Germany results in income to Employee for tax year 2009 that is taxable in
Germany.
          (g) Termination. Without prior notice, and without further liability
or obligation (except as explicitly provided in this Agreement), Employer may
terminate Employee’s employment at any time during the Continuation Period for
Cause. If Employer terminates Employee for Cause, Employer (A) shall have no
obligation to compensate Employee for the balance of the Continuation Period nor
to pay any bonus; and (B) shall have no obligation to provide Employee any
benefits for the balance of the Continuation Period (including without
limitation any benefits under the Letter Agreement), except those required by
COBRA, the premiums which shall be paid by Employee. Termination shall be for
“Cause” if Employee: (i) acts in bad faith and to the detriment of Employer;
(ii) violates, or has violated during the twelve (12) month period prior to the
Effective Date, Employer’s Standards of Business Conduct or Employee’s fiduciary
obligations to Employer; (iii) willfully refuses to act in accordance with any
specific direction of Employer; (iv) exhibits in regard to his employment
materially unsatisfactory performance, misconduct, or dishonesty; or
(v) breaches any material term of this Agreement, including without limitation
the non-disparagement provisions of section 3(e).
     2. Other Employer Obligations
          (a) Termination Pay. On the Termination Date, as defined below,
Employer shall pay Employee at Employee’s base rate of pay for all earned but
unpaid salary and all earned

-2-



--------------------------------------------------------------------------------



 



but untaken vacation through such date, less withholdings required by law.
“Termination Date” means the earliest of (i) the Employment Resignation Date,
(ii) the date on which Employer terminates Employee’s employment with or without
Cause, and (iii) the date on which Employee resigns his employment if prior to
the Employment Resignation Date.
          (b) COBRA. Following the Termination Date, Employer shall provide
Employee COBRA benefits as required by law, with Employee to pay the COBRA
premiums, except as provided in section 1(g)(ii).
          (c) Benefit Plans. Employer shall provide Employee the benefits to
which he is entitled under his 401(k) plan, the Atmel Corporation Deferred
Compensation Plan, and the Employer’s Employee Stock Purchase Plan in accordance
with the respective plans.
          (d) Stock Options.
               (i) Employee shall not be eligible for any additional grants of
stock options during the Continuation Period.
               (ii) If Employee remains employed through the Employment
Resignation Date, existing unvested stock options held by Employee as of the
Effective Date (“Unvested Options”) shall continue to vest in accordance with
the terms of the applicable stock option grant and applicable stock option plan
through the Employment Resignation Date, and the CEO of Employer shall request
that Employer’s Board of Directors approve that Employee may exercise any stock
options vested but not exercised as of the Employment Resignation Date through
September 30, 2009. Any vested options which were the subject of Employee’s
Section 409A Stock Option Fixed Date Exercise Election Form dated December 27,
2006 that would otherwise be exercisable only after September 30, 2009 will be
exercisable prior to September 30, 2009 in connection with Employee’s separation
from service, subject to the terms of such Election Form and applicable law.
               (iii) If, prior to the Employment Resignation Date, Employee is
terminated with Cause or resigns, Unvested Options shall continue to vest only
through the Termination Date and Employee may exercise any stock options vested
but not exercised as of the Termination Date only as provided by the applicable
stock option agreement.
               (iv) If, prior to the Employment Resignation Date, Employee is
terminated without Cause, the CEO of Employer shall request that Employer’s
Board of Directors approve (A) that all of Employee’s unvested stock options as
of the Termination Date that would have vested but for the termination on or
prior to the Employment Resignation Date vest as of the Termination Date, and
(B) that Employee may exercise any stock options vested but not exercised as of
the Termination Date through September 30, 2009.
     3. Other Employee Obligations.
          (a) Resignation. Employee hereby (i) confirms his resignation from his
Prior Position and from all officer and director positions with Employer or any
Affiliate as of the Position Resignation Date and (ii) resigns his employment
with Employer and any Affiliate effective as of the Employment Resignation Date.
Employer hereby accepts Employee’s resignation on its own behalf

-3-



--------------------------------------------------------------------------------



 



and on behalf of any Affiliate. “Affiliate” means any entity that directly or
indirectly controls, is controlled by, or is under common control with Employer.
If Employee terminates his employment with Employer prior to the Employment
Resignation Date, Employer (A) shall have no obligation to compensate Employee
for the balance of the Continuation Period nor to pay any bonus; and (B) shall
have no obligation to provide Employee any benefits for the balance of the
Continuation Period (including without limitation any benefits under the Letter
Agreement), except those required by COBRA, the premiums for which shall be paid
by Employee.
          (b) Cooperation. Employee shall cooperate with Employer in (i) the
orderly transfer of Employee’s responsibilities; (ii) any investigation
conducted by Employer or its counsel relating to events while Employee was
employed by Employer; and (iii) the defense of any action or proceeding brought
by any third party against Employer that relates in any way to Employee’s acts
or omissions while employed by Employer.
          (c) Return of Property. On or prior to the Termination Date, Employee
shall return to Employer all property of Employer, including, without
limitation, all computers and other equipment, tangible proprietary information,
documents, books, records, reports, contracts, lists, computer disks (or other
computer-generated files or data), or copies thereof, created on any medium,
prepared or obtained by Employee in the course of or incident to his employment
with Employer.
          (d) Proprietary Information. All agreements signed by Employee to
protect Employer’s proprietary or confidential information and all
non-disclosure agreements between Employer and Employee shall remain in full
force and effect. Employee shall comply with the said agreement and shall not
use or disclose trade secrets or other confidential information of Employer for
any purpose, except as necessary in Employer’s interest to perform his duties
under Section 1(c), above.
          (e) Non-Disparagement. Employee shall not disparage Employer, its
managers, officers, or employees, including without limitation making any
comment to other employees critical of management’s business practices or style.
          (f) Non-Interference and Non-Solicitation. Employee shall not at any
time wrongfully interfere with Employer’s relationship with its employees,
suppliers, customers, or investors.
          (g) Future Employment. Employee shall not apply for employment with
Employer at any time in the future, and Employer shall not have any obligation
to consider Employee for future employment.
     4. Employee Release. Employee and his representatives, heirs, successors,
and assigns do hereby completely release and forever discharge Employer, any
Affiliate, and its and their present and former shareholders, officers,
directors, agents, employees, attorneys, successors, and assigns (collectively,
“Released Parties”) from all claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character, known or unknown,
which Employee may have now or in the future arising from any act or omission or
condition occurring on or prior to the

-4-



--------------------------------------------------------------------------------



 



Effective Date (including, without limitation, the future effects of such acts,
omissions, or conditions), whether based on tort, contract (express or implied),
or any federal, state or local law, statute, or regulation, including without
limitation the laws of Germany or the European Union (collectively, the
“Released Claims”). Employer hereby accepts this declaration by Employee on its
own behalf and on behalf of any and all Released Parties. By way of example and
not in limitation of the foregoing, Released Claims shall include any claims
arising under the Fair Labor Standards Act, the National Labor Relations Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the California Fair Employment
and Housing Act, and the California Family Rights Act, as well as any claims,
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Released Claims shall
also include, but not be limited to, claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other fringe benefit.
Employee likewise releases the Released Parties from any and all obligations for
attorneys’ fees incurred in regard to the above claims or otherwise.
Notwithstanding the foregoing, Released Claims shall not include (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any vested
retirement benefits or vested stock option rights, and (iii) any claims which by
Law cannot be released, including without limitation unemployment compensation
claims and workers’ compensation claims (the settlement of which would require
approval by the California Workers’ Compensation Appeals Board).
     5. Section 1542 Waiver. Employee understands and agrees that the Released
Claims include not only claims presently known to Employee, but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Released Claims as described in
Sections 3, above. Employee understands that he may hereafter discover facts
different from what he now believes to be true, which if known, could have
materially affected this Agreement, but he nevertheless waives any claims or
rights based on different or additional facts. Employee knowingly and
voluntarily waives any and all rights or benefits that he may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     6. Covenant Not to Sue. Employee shall not bring a civil action in any
court against Employer or any other Released Party asserting claims pertaining
in any manner to the Released Claims.
     7. Age Discrimination Claims. Employee understands and agrees that, by
entering into this Agreement, (i) he is waiving any rights or claims he might
have under the Age Discrimination in Employment Act was amended by the Older
Workers Benefit Protection Act; (ii) he has received

-5-



--------------------------------------------------------------------------------



 



consideration beyond that to which he was previously entitled; (iii) he has been
advised to consult with an attorney before signing this Agreement; and (iv) he
has been offered the opportunity to evaluate the terms of this Agreement for not
less than twenty-one (21) days prior to his execution of the Agreement. Employee
may revoke this Agreement (by written notice to Company) for a period of seven
(7) days after his execution of the Agreement, and it shall become enforceable
only upon the expiration of this revocation period without prior revocation by
Employee.
     8. Confidentiality. The Parties understand and agree that this Agreement
and each of its terms, the facts and circumstances leading to the Agreement, and
the negotiations surrounding it are confidential and shall not be disclosed by
Employee without the prior written consent of Employer, unless required by law.
Notwithstanding the foregoing, Employee may disclose the terms of this Agreement
to his spouse, and for legitimate business reasons, to legal, financial, and tax
advisors, provided such individuals agree to maintain the confidentiality of
such information. Employee understands and agrees that this Agreement may be
filed by Employer as an exhibit to a Form 8-K and/or a Form 10-Q.
     9. Non-admission. The Parties understand and agree that the furnishing of
the consideration for this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by Employer. The liability
for any and all claims is expressly denied by Employer.
     10. Arbitration. All claims that Employee may have against Employer or any
other Released Party, or which Employer may have against Employee, of any kind,
including, but not limited to, all claims in any way related to (i) the subject
matter, interpretation, application, or alleged breach of this Agreement,
(ii) the employment or termination of Employee, or (iii) Employee’s efforts to
find subsequent employment (collectively, “Arbitrable Claims”) shall be resolved
by arbitration. Arbitrable Claims shall include, but are not limited to,
contract (express or implied) and tort claims of all kinds, as well as all
claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. Arbitration shall be final and binding upon the
Parties and shall be the exclusive remedy for all Arbitrable Claims. Arbitration
of Arbitrable Claims shall be in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, as
amended, and as augmented by this Agreement. Either Party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award. Otherwise, neither Party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable Claim. THE PARTIES
HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE
CLAIMS, INCLUDING WITHOUT LIMITATION, ANY RIGHT TO TRIAL BY JURY AS TO THE
MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.
     11. Integration. The Parties understand and agree that the preceding
Sections recite the sole consideration for this Agreement; that no
representation or promise has been made by Employee, Employer, or any other
Released Party concerning the subject matter of this Agreement, except as
expressly set forth in this Agreement; and that all agreements and
understandings between the Parties concerning the subject matter of this
Agreement are embodied and expressed in this Agreement. This Agreement shall
supersede all prior or contemporaneous agreements and

-6-



--------------------------------------------------------------------------------



 



understandings among Employee, Employer, and any other Released Party, whether
written or oral, express or implied, with respect to the employment,
termination, and benefits of Employee, including without limitation, any
employment-related agreement or benefit plan, except to the extent that the
provisions of any such agreement or plan have been expressly referred to in this
Agreement as having continued effect. To the extent not inconsistent with this
Agreement, the following shall have such continued effect: the Letter Agreement,
Employer’s 40l(k) plan, the Amtel Corporation Deferred Compensation Plan,
Employer’s Employee Stock Purchase Plan, and all proprietary or confidential
information agreements and non-disclosure agreements between Employer and
Employee.
     12. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity
     13. Successors and Assigns. Employee represents that he has not previously
assigned or transferred any claims or rights released by him pursuant to this
Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective heirs, successors, attorneys, and permitted
assigns. This Agreement shall also inure to the benefit of any Released Party.
     14. Attorneys’ Fees. In any legal action, arbitration, or other proceeding
brought to enforce or interpret the terms of this Agreement, the prevailing
Party shall be entitled to recover reasonable attorneys’ fees and costs.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
     16. Interpretation. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any Party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
Party receiving a benefit nor against the Party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.
     17. Severability. If any provision of this Agreement, or its application to
any person, place, or circumstance, is held by a court of competent jurisdiction
to be invalid, unenforceable, or void, such provision shall be enforced to the
greatest extent permitted by law, and the remainder of this Agreement and such
provision as applied to other persons, places, and circumstances shall remain in
full force and effect.
     18. Representation by Counsel. The Parties acknowledge that (i) they have
had the opportunity to consult counsel in regard to this Agreement; (ii) they
have read and understand the Agreement and they are fully aware of its legal
effect; and (iii) they are entering into this Agreement

-7-



--------------------------------------------------------------------------------



 



freely and voluntarily, and base on each Party’s own judgment and not on any
representations or promises made by the other Party, other than those contained
in this Agreement.
     19. Counterparts. This Agreement may be executed in counterparts. True
copies of such executed counterparts may be used in lieu of an original for any
purpose.
     20. Effective Date. This Agreement shall become effective as of seven
(7) days after the date executed by Employee (“Effective Date”), but only if the
Agreement is not revoked as provided in Section 7. If the Agreement is revoked,
it shall be null and void.
     The Parties have duly executed this Agreement as of the dates noted below.

         
/s/ ROBERT G. MCCONNELL
 
  Date: 4 August 2008     
Robert G. McConnell
       
 
       
 
       
Atmel Corporation
       
 
       
/s/ PATRICK REUTENS
 
  Date: 6 Aug. 2008     
By: Patrick Reutens
       
Its: CLO
       

-8-